Title: To James Madison from Charles Pinckney, 12 February 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir
February 12: 1804 In Madrid
I have written you lately very frequently & very much at length & am now preparing another official letter which with the papers to accompany it will not be ready for some days. I have however this moment recieved an important letter from M Cevallos in answer to the many conferences I have lately had with himself & the Prince of Peace on the subject of his Catholic Majestys Protest against the Cession of Louisiana & to the Representations I made to them in writing on the same, copies of Which I have formerly transmitted You & as it appears important You should recieve this letter as soon as possible I hasten to send it to You by the Post to Lisbon which goes out in so short a time that I scarcely have a moment to write or time sufficient to have a copy of his Letter prepared. I am unwilling however to lose the Post for this Week & therefore send it with this line & by the next will send a Duplicate with my Observations on the circumstances which have contributed to produce this renunciation. Mr. Jarvis has had sent him lately many letters to send you from me Via Lisbon which I am hopeful you will soon recieve & M Cevallos informs he has already dispatched to the Marquis of Casa Yrujo orders to communicate the intelligence which I now have the honour to do losing no time in transmitting this, as I have only recieved it within a few hours—please present me always affectionately to the President & believe me with respect & affectionate regard my Dear Sir Yours Truly
Charles Pinckney
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 6A). RC docketed by Wagner: “Spanish renunciation of the objections to the cession of Louisiana.” For enclosure, see n. 1.




   
   The enclosure is a copy of Cevallos to Pinckney, 10 Feb. 1804 (2 pp.; in Spanish; partially translated interlinearly by Wagner; docketed by Wagner: “renunciation of the oposition to the transfer of Louisiana”), in reply to Pinckney to Cevallos, 11 Jan. 1804 (see Pinckney to JM, 24 Jan. 1804, n. 8). Cevallos stated that Yrujo had been told to inform the U.S. government that the king had given no orders to resist the delivery of Louisiana to the French; that any rumors to the contrary, in the U.S. or elsewhere, were false; and that the king had also seen fit to renounce his opposition to the cession of Louisiana to the U.S., in spite of the valid reasons on which his opposition was founded. In the final paragraph, which Wagner did not translate, Cevallos added that he could not then respond to the other points raised in Pinckney’s letter but that they would be examined with the diligence that their importance demanded.


